Case 9:21-mc-00018-KLD Document 2 Filed 08/05/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

 

UNITED STATES OF AMERICA,

Plaintiff,

APRIL ALLEN
BRENDAN ANDERSON
CHELSEA ARNOLD
GORDON ASK

TRAVIS BACON
DEREK BADOUR
IRISH BAILEY

AMBER BALLTINKESS
CHASE BARTLEY
ANDY BELOIT
RUSSELL BENSON
JOHN BERING

JASON BISKUPIAK
CODY BOTHUM
LUCAS BRAGER
DEREK BRICKER
ANTHONY BUSH
JUSTIN CABLE
LINDSAY CARUFEL
RICHARD CARVEY
JEREMY COBB

JASON COLLIER
CLULSEA COLLOM
MATTHEW COMSTOCK
MICHAEL CRAWFORD
TIMOTHY CURRIER
SHAWN DAMSCHEN

 

ORDER

KALISPELL SITE
CVB Violation Nos.:

F3685757
FAECOO0Y
F3685826
FAJDO02F, FAJD002G
FAJK0015
F4234162
F4872703, F4872704
F4419107
F4058518
¥F3691514
F4419002
FAJF002F
F451280
FAJDO03L
¥4233772
F3685831
F4571276

F 4434479
FAJE002E
F4392524
FAJE002X
F3685869
F4483217
F4571284
FAJE003S
FAJE0036
FBGBO000K
Case 9:21-mc-00018-KLD Document 2 Filed 08/05/21 Page 2 of 6

 

SCOTT DANIELS

TY DAVIDSON

SCOTT DAVIS
TANDELYNN DAVIS
JESSE DEAN

DWAIN DOBLE
RODNEY DYER
CHANTEL ELDER
DERRICK ELLIOTT
FREDERICK ELLISON
BRIAN EMERSON
DEVEN ENTRIKEN
DEVIN ERICKSONBELL
JOSHUA EVANSROBSON
CORBIN EYSTAD
DUNCAN FARROW
DARRIN FISHEL
KRISTINA FISHER
MATTHEW FOSTER
DAMIAN FOX

GREG FRANSON
CLAY FRASER
THOMAS FREDRICKS
CHRISTOPHER FREETO
DAN FREY

SHADEAU FRITZ
TEDDY GETTIG
MIKE GOLINS

SETH GONZALES
JUSTIN GOVE
ROBERT GRAHAM
RUFUS GROB
JOELUCKY HALL
KALEB HARDY
WESLEY HARGER
RYAN HARGRAVE
BENEDICT HERMES
JUSTIN HETRICK
CODY HOLMOQUIST

 

FAJDOO1E

¥ 4450395

F3685357

FAJF0009

FAJE001T

F3691560

FAJE0028

FAJIOOLY

F4571282

F4419278

F4571277

F3691658

FAJD003Q, FAJDO003R
F3685803

FAJFO00A
FAEC0021, FAEC0022
F3691651

FAEC0005
FAJF001M
FAJE003T

F4872705, F4872706
FAJF0007

FAJD002C

FAJD0020

F4241340

FAJDO03P

F4234131

F4234018

FAJD0033, FAJD0034
F4416082

FAJHO01K
FAECO03E

F4234163, F4234164
FAJF002G

F4419253

¥4227610

FAJF0008

F4874821, FBGBO00U
FAJF0019
Case 9:21-mc-00018-KLD Document 2 Filed 08/05/21 Page 3 of 6

 

ERIC HARMS
KENNETH HARRIS
RACHEL HAUCK
CODY HEATLEY
JOSHUA HOOVER
KERRY HOWELL
ANDREW ISH

CODY JACKSON

JOSE JETTE

RANDY JOHNS
KATHERINE JOHNSON
WILLIAM JOHNSON
DUSTIN JONES
TYRELL JONES
JASON KEARNEY
STEPANIE KENEDY
JOSEPH KINICKI
PETA KRAJEWSKI
TIMOTHY KROPP
HEATHER KUSHMAUL
JOSHUA KUSHMAUL
MICHAEL KVAMME
CHRISTOPHER LAFRANCE
PATRICIA LAKE
TREVOR LANKTREE
KACE LARUE

JAKE LAWSON
JOSHUA LINCOLN
ZACH LINDSAY
CLARA MACHADO
RONALD MAGALONG
JEFFREY MAGERS
BRADLEY MAJOR
JULLIAN MAJOR
DAVID MAXWELL
RANDY MAY

SHYANN MCALLISTER
COLE MCCULLY
DYLAN MCPHEE

 

FAJHOOLJ
F4422614
FAJKO00Y
FAJE0012
F3685837

FAJIO008

F4233939

F4419237

¥3811165

F4452012

F 4233703
FBBL001Q
F4419301
FAJDOO0F
FAJK000U
F3691963

F 4364852

F4241264
FAJE002B
FAJF000S
F4416030, F4416031
FAJE0005
FAJF000Z
FAJEOOIR
F3685231
FBGB000W

F 4233770, F4233771
F3685139, F3685142
F4233595
FAJFO01V
FAJF0028, FAJF0029
F4416034

F 4233577
FAJD00023
FAJH001G
FAJHO001M

¥ 4419274
FBG0000
F4422334, F4422335
Case 9:21-mc-00018-KLD Document 2 Filed 08/05/21 Page 4 of 6

 

TRACY MCQUEEN
EDDY MILLER

JESSE MINGS

BRYAN MOSKALOFF
BRITTANY MYERS
WILLIAM NARDUCCI
MICHAEL NASHTON
CARL NELSON
DOUGLAS NELSON
MICHAEL OBRIEN
DESTINY ODOM
JONATHAN OWENS
TYLER PALMER
BRIAN PARRENT
SAMUEL PETERSON
SHANE PETERSON
CODY PHELPS
VLADIMIR POPOVICH
CLINTON PULVER

KYLE REED

CASEY REEVES
JEREMIAH REYNOLDS
JOSEPH RIGGS
THOMAS ROLFE
MICHAEL ROLOFF
HEATHER RONNE
PATRICK ROSE
NATHAN SALOIS
THOMAS SAMPSON

MARTIN SCOTT
JOSEPH SIDES
MELISSA SMITH

ROBIN SNOOK

DANIEL SOTO

ALYSSA STEINMAN
JARON STEWARD
JOHNATHAN STEWART

 

FAJF0026
FAJE0010
FAJK001P
FAJE002R
FAJF000v
F3685368

F 4419247, F4483219
F4419614
FAJE0035
FAJK000X
FAJD002X
FAJE0027

F 4422339
F3685801, F3685802
FAJEOOOE
FAJIOOIZ
FAJD003W
F3685787

F 4452001, F4455202, F4452003
FBBLOOIR
FAJD002Y
FBFQ0001

¥F 4233546

F4057417
F4281814, F4281815
FBGBO000R
F4872021

F4488186
FAJIO0O1L, FAJIO0IM, FAJIOOIN
F3692001

F4873076

¥F4419154

F3691568

F3685790
FAJE0028
FBGB0000
FAJHO00K
F4419434

F3691509
Case 9:21-mc-00018-KLD Document 2 Filed 08/05/21 Page 5 of 6

 

APRIL STOKES F4419573
MICHAEL SUTER F4422633
MICHELLE SUTHERLAND F4299730
MICHAEL SWINDLER FAJF002E
STEPHEN THOMAS FAJE002Q
CHRISTINA THURBER F3685305
DONALD TOFTUM FBGBO00Y
JUSTIN TRAULICH F4419436
TRISTAN TURNER F3685042, F3685043
SHEILA UHDEM F4419283
ELIOT VANNESS F4419452
TROY VANNESS F 4436770
DIANA VASQUEZBILLINGS F4419244, FAJK000H
JAN VONDRICH FAJKOO0I
LANCE WALSH F3685783
LYNDON WALSH FAJDO03S
SCOTT WALSH F3691983
SHAYLA WASHINGTON ¥F 4872826
BLAKE WELCH F4452015
MARIAH WEPREK F4422314
DOROTHY WHITE F 4422608
LOREN WHITE FAJE0029
CAMERON WILLIAMS FBGB0011
WARREN WILLIAMS F4057066
BRADLEY WINTERS FAJDO000D
ALEX WORRALL FAECO000T
DAVID WRIEDT FAJFO00E
ADAM YOUNG
MICHAEL ZEDIKER,

Defendants.

 

 

The United States of America, represented by Jennifer S. Clark,
Assistant United States Attorney for the District of Montana, hereby moves the

Court for an order dismissing all violations set forth above and quashing the

5
Case 9:21-mc-00018-KLD Document 2 Filed 08/05/21 Page 6 of 6

corresponding outstanding arrest warrants. Good cause appearing,

IT IS HEREBY ORDERED that the listed violations are dismissed.

IT IS FURTHER ORDERED that all outstanding arrest warrants are
quashed.

IT IS FURTHER ORDERED that the Clerk of Court shall notify the Central
Violations Bureau to docket the above violations as NC.

DATED this Bie of August, 2021.

ea L. DeSoto —
United States Magistrate Judge
